DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                     Case 21-00041                Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                                        Desc
                                                        Signature Pages Page 1 of 6

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                      Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 7:   Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.

                                  Obaid Ur Rehman                                                   Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on      December 31, 2020                                Executed on
                                                   MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                             Case 21-00041               Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                                   Desc
                                                               Signature Pages Page 2 of 6




     Fill in this information to identify your case:

     Debtor 1                    Obaid Ur Rehman
                                 First Name                     Middle Name             Last Name

     Debtor 2
     (Spouse if, filing)         First Name                     Middle Name             Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                   No

             Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.

            X                                                                           X
                  Obaid Ur Rehman                                                           Signature of Debtor 2
                  Signature of Debtor 1

                  Date       December 31, 2020                                              Date




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                           Case 21-00041                 Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                                   Desc
                                                               Signature Pages Page 3 of 6



     Fill in this information to identify your case:

     Debtor 1                 Obaid Ur Rehman
                              First Name                        Middle Name                  Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

     Part 12:       Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     Obaid Ur Rehman                                                          Signature of Debtor 2
     Signature of Debtor 1

     Date         December 31, 2020                                           Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
     No
     Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     No
     Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                           Case 21-00041                 Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                        Desc
                                                               Signature Pages Page 4 of 6

     Fill in this information to identify your case:

     Debtor 1                 Obaid Ur Rehman
                              First Name                        Middle Name              Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name              Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                             Check if this is an
                                                                                                                                amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

     X                                                                                  X
            Obaid Ur Rehman                                                                 Signature of Debtor 2
            Signature of Debtor 1

            Date           December 31, 2020                                            Date




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                             Case 21-00041               Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                                    Desc
                                                               Signature Pages Page 5 of 6

     Fill in this information to identify your case:                                               Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
     Debtor 1                 Obaid Ur Rehman
     Debtor 2
     (Spouse, if filing)
                                                                                                       1. There is no presumption of abuse
     United States Bankruptcy Court for the:            Northern District of Illinois                  2. The calculation to determine if a presumption of abuse
                                                                                                            applies will be made under Chapter 7 Means Test
                                                                                                            Calculation (Official Form 122A-2).
     Case number
     (if known)
                                                                                                       3. The Means Test does not apply now because of
                                                                                                            qualified military service but it could apply later.
                                                                                                       Check if this is an amended filing
    Official Form 122A - 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                             04/20

     Part 3:           Sign Below
                    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                  X
                           Obaid Ur Rehman
                           Signature of Debtor 1
              Date December 31, 2020
                   MM / DD / YYYY
                    If you checked line 14a, do NOT fill out or file Form 122A-2.
                    If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                              page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 82B5BBC9-27EC-49B9-8B68-5156367C1061
                        Case 21-00041                    Doc 1-1 Filed 01/04/21 Entered 01/04/21 17:17:37                  Desc
                                                               Signature Pages Page 6 of 6




                                                                   United States Bankruptcy Court
                                                                         Northern District of Illinois
     In re      Obaid Ur Rehman                                                                             Case No.
                                                                                      Debtor(s)             Chapter    7




                                                         VERIFICATION OF CREDITOR MATRIX

                                                                                            Number of Creditors:                             10




                The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
                (our) knowledge.




     Date: December 31, 2020
                                                                           Obaid Ur Rehman
                                                                           Signature of Debtor




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
